  Case 17-25751        Doc 70     Filed 11/16/18 Entered 11/16/18 12:59:55             Desc Main
                                    Document     Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                         )      Chapter 7
                                               )
Flora L. Sampang,                              )       Case No. 17 B 25751
Alfredo C. Sampang,                            )
                       Debtors.                )      Honorable Judge Timothy A. Barnes
                                               )


                                  NOTICE OF WITHDRAWAL

To: See Attached Service List

       PLEASE TAKE NOTICE that the CHAPTER 7 TRUSTEE’S FINAL ACCOUNT
previously filed on October 31, 2018 (Document #68) is withdrawn. It is withdrawn because
the TDR is not Data Enabled.


                                                       /s/ Patrick S. Layng
                                                       Patrick S. Layng, U.S. Trustee
                                                       Office of the U.S. Trustee
                                                       219 South Dearborn, Room 873
                                                       Chicago, Illinois 60604
                                                       (312) 886-7481


                                  CERTIFICATE OF SERVICE

        I, Patrick S. Layng, the U.S. Trustee, state that pursuant to Local Rule 9013-3(D) the
above Notice of Withdrawal was filed on November 16, 2018, and served on all parties
identified as Registrants on the service list below through the Court’s Electronic Notice for
Registrants and, as to all other parties on the service list below, I caused a copy to be sent via
First Class Mail to the address(es) indicated on November 16, 2018.

                                                       /s/Patrick S. Layng
 Case 17-25751         Doc 70   Filed 11/16/18 Entered 11/16/18 12:59:55    Desc Main
                                  Document     Page 2 of 2


                                       SERVICE LIST



Registrants Served Through the Court’s Electronic Notice for Registrants:

Ira Bodenstein
iratrustee@shawfishman.com

Phillip J. Block
pblock@riemerlaw.com

Parties Served via First Class Mail:

Flora L. Sampang
Alfredo C. Sampang
15241 Waverly Ave.
Midlothian, IL 60445
